DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 07/01/2020, in which, claims 1-16, are pending. Claims 1, 11, 15 and 16 are independent. Claims 2-10 and 12-14, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “AN OBTAINING UNIT; A TRANSMITTING UNIT; A RECEIVING UNIT; A FIRST SETTING UNIT; A DETERMINING UNIT; EXECUTING UNIT” in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-14, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The disclosure does not provide adequate structure to perform the claimed functions of AN OBTAINING UNIT; A TRANSMITTING UNIT; A RECEIVING UNIT; A FIRST SETTING UNIT; A DETERMINING UNIT; EXECUTING UNIT” claims 1-14.
Accordingly, the specification does not demonstrate that applicant has made the invention that achieves the claimed function since the invention is not described with 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation(s) AN OBTAINING UNIT; A TRANSMITTING UNIT; A RECEIVING UNIT; A FIRST SETTING UNIT; A DETERMINING UNIT; EXECUTING UNIT” claims 1-14, invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions of the “AN OBTAINING UNIT; A TRANSMITTING UNIT; A RECEIVING UNIT; A FIRST SETTING UNIT; A DETERMINING UNIT; EXECUTING UNIT”  claims 1-14.
Therefore, the claim(s) is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) Claims 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being as being by anticipated by Yamada (USPAP 2018/0288262).

Referring to claim 1, Yamada teaches an image processing system, (as shown in fig 1) comprising: a first image processing apparatus (MFP 51 of fig 1, see [0042-0043]); and a second image processing apparatus (server 110 of fig 1, see[0042-0043]), wherein the first image processing apparatus includes at least one first processor ([CPU 32 of fig 1] processes performed by the CPU 32 in accordance with instructions described in the programs, see 0025]) and at least one first memory configured to function as: an obtaining unit  (scanner 20 of fig 1), that obtains image data; ([the 
a transmitting unit ([communication system 1 of fig 1]) that transmits, (see [0024) to the second image processing apparatus, (server 110 of fig 1) the image data obtained by the obtaining unit (scanner20 of fig 1) and information relating to the image data, ([the scanner 20 is configured to scan an image on an original sheet with a CCD sensor or CIS sensor and generate image data representing the scanned image]), and the second image processing apparatus (server 110 of fig 1) includes at least one second processor and at least one second memory ([server 110 of fig 1, has a storage like HDD drive), configured to function as: 
a receiving unit that receives the image data; ([0039] in S162, the CPU 32 executes the scanning process and obtains scan data information, the scanning process is a process to generate image data which is the process object]);
 a first setting unit that sets a condition for determining whether the image data is the image data to be processed; ([0033] In S130, the CPU 32 obtains the scan settings, for example, the CPU 32 obtains a scan resolution 212 and a scan color 213 of the image which is a process object, and stores the same in the table T2 as shown in FIG. 10]);

an executing unit ([CPU 32 of fig 1) that executes, when the determining unit determines that the received image data is the image data to be processed, image processing on the image data, based on the information, (see [0038] In S161 (FIG. 4), the CPU 32 determines what is the content of the image data process among the plurality of data processes, the CPU 32 retrieves the execution order information indicating the execution order of the plurality of data processes stored in S150 from the memory 35, and determines which one of the plurality of data processes is to be executed based on the execution order information]); and
 a storing unit (35 of fig 1) that stores a result of the execution of the image processing by the executing unit (CPU 32 of fig 1, (see [0090] the MFP 51 (35] [storage area 64] of fig 1, stores the image data process (e.g., the printing process, the scanning process and the like) which has been executed in response to input of the user operation and the default parameters (e.g., print resolution, data type and the like) for the respective image data processes in the associated manner (S170[ se 0090).

Referring to claim 2, Yamada teaches an image processing system, (as shown in fig 1) comprising: a first image processing apparatus (MFP 51 of fig 1, see [0042-0043]); wherein the obtaining unit obtains the image data by scanning an original or receiving a facsimile, ([see 0024-0025, the scanner 20 is configured to scan an image on an 

Referring to claim 3, Yamada teaches an image processing system, (as shown in fig 1) comprising: a first image processing apparatus (MFP 51 of fig 1, see [0042-0043]); wherein the information relating to the image data includes at least one of a resolution of the image data, ([FIG. 19A shows a state where the scan resolution "600 dpi" retrieved from the scan setting Y1 in the table T2 shown in FIG. 10 is temporarily stored as the first default parameter, see 0060]) a compression method, and in the case of image data obtained by receiving a facsimile, a reception date and time, a facsimile number, or in the case of image data obtained by scanning an original, ([see 0024]) a scan date and time, identification information of a user of the first image processing apparatus, and identification information of the first image processing apparatus, ([see 0024, the scanner 20 is configured to scan an image on an original sheet with a CCD sensor or CIS sensor and generate image data representing the scanned image]).

Referring to claim 4, Yamada teaches an image processing system, (as shown in fig 1) comprising: a first image processing apparatus (MFP 51 of fig 1, see [0042-0043]); wherein, when the information is image data obtained by receiving a facsimile and includes a facsimile number, the determining unit determines according to whether the facsimile number is set as the condition, ([it is inherent a facsimile and includes a facsimile number when the information is image data obtained by receiving a facsimile]).



Referring to claim 6, Yamada teaches an image processing system, (as shown in fig 1) comprising: a first image processing apparatus (MFP 51 of fig 1, see [0042-0043]); wherein the image processing includes at least one of extraction of character information included in the image data and restoration from the image data to original image data, ([as indicated in area R2 of the table T2 shown in FIG. 10, the CPU 32 obtains, as the scan setting Y1, "600 dpi" and "MONOCHROMATIC". As a mode of obtaining the scan setting, for example, the CPU 32 displays a parameter selection screen prompting the user to select parameters of the scan resolution and the scan color, respectively, on the panel 39]).

Referring to claim 7, Yamada teaches an image processing system, (as shown in fig 1) comprising: a first image processing apparatus (MFP 51 of fig 1, see [0042-0043]), 

Referring to claim 8, Yamada teaches an image processing system, (as shown in fig 1) comprising: a first image processing apparatus (MFP 51 of fig 1, see [0042-0043]), wherein the executing unit further executes character recognition processing on original image data restored from the image data, (see 0033, the CPU 32 displays a parameter selection screen prompting the user to select parameters of the scan resolution and the scan color, respectively, on the panel 39]).

Referring to claim 9, Yamada teaches an image processing system, (as shown in fig 1) comprising: a first image processing apparatus (MFP 51 of fig 1, see [0042-0043]), wherein the executing unit executes the image processing on image data of a predetermined area in the image data, ([0035] In S140, the CPU 32 obtains the storage settings. Concretely, for example, the CPU 32 obtains a print resolution 112]).




Referring to claim 11, Yamada teaches an image processing apparatus, (as shown in fig 1) comprising: a first image processing apparatus (MFP 51 of fig 1, see [0042-0043]); at least one processor and at least one memory ([memory 35 of MFP 51 of fig 1]), configured to function as: an obtaining unit that obtains image data; ([the scanner 20 is configured to scan an image on an original sheet with a CCD sensor or CIS sensor and generate image data representing the scanned image]); 
a setting unit that sets a condition for determining whether the image data is the image data to be processed; (see 0033 [FIG. 10, the CPU 32 obtains, as the scan setting Y1, "600 dpi" and "MONOCHROMATIC". As a mode of obtaining the scan setting, for example, the CPU 32 displays a parameter selection screen prompting the user to select parameters of the scan resolution and the scan color, respectively, on the panel 39]).
a determining unit that determines whether the image data obtained by the obtaining unit is the image data to be processed, based on the condition and information associated with the image data; (see [0038] In S161 (FIG. 4), the CPU 32 determines what is the content of the image data process among the plurality of data processes, the CPU 32 retrieves the execution order information indicating the execution order of the plurality of data processes stored in S150 from the memory 35, and determines which one of the plurality of data processes is to be executed based on the execution order information]);
an executing unit that executes, when the determining unit determines that the received image data is the image data to be processed, image processing on the image 
 a storing unit that stores the result of the execution of the image processing by the executing unit; a storing unit (35 of fig 1) that stores a result of the execution of the image processing by the executing unit (CPU 32 of fig 1, (see [0090] the MFP 51 (35] [storage area 64] of fig 1, stores the image data process (e.g., the printing process, the scanning process and the like) which has been executed in response to input of the user operation and the default parameters (e.g., print resolution, data type and the like) for the respective image data processes in the associated manner (S170[ se 0090).

Referring to claim 12, Yamada teaches an image processing system, (as shown in fig 1) comprising: a first image processing apparatus (MFP 51 of fig 1, see [0042-0043]), wherein, when the information is image data obtained by receiving a facsimile and includes a facsimile number, the determining unit determines according to whether the facsimile number is set as the condition, ([see 0024-0025, the scanner 20 is configured to scan an image on an original sheet with a CCD sensor or CIS sensor and generate image data representing the scanned image]).



Referring to claim 14, Yamada teaches an image processing system, (as shown in fig 1) comprising: a first image processing apparatus (MFP 51 of fig 1, see [0042-0043]), wherein the executing unit executes image processing for restoring the image data to original image data based on a learning model having learning data including an input image as a deteriorated image and a correct image as an original image, ([as indicated in area R2 of the table T2 shown in FIG. 10, the CPU 32 obtains, as the scan setting Y1, "600 dpi" and "MONOCHROMATIC". As a mode of obtaining the scan setting, for example, the CPU 32 displays a parameter selection screen prompting the user to select parameters of the scan resolution and the scan color, respectively, on the panel 39]).

Referring to claim 15 and 16, claims are similar, and the rejection as discussed above with regard to claim 1, is similarly applied to claim 15 and 16. And, examiner referring applicant to the office action of claim 1, discussed above. 

Claims objected to having Allowable Subject Matter

Claim 10, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
“i.e. wherein the at least one second processor and the at least one second memory are configured to further function as a second setting unit that sets the necessity of whether to extract character information contained in the image data and to restore the image data to the original image data, wherein the executing unit executes image processing, based on the setting by the second setting unit, on the image data determined as the image data to be processed by the determining unit”.

Conclusion

Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677